Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1  has been amended as follow:
1. (Currently amended)  An electric and gas dual-purpose frying oven comprising: a shell, a door body, an oil receiver, a synchronous motor, a motor bracket, a sub-clutch and a mother clutch, a grill frying pan, and a frying pan cover, an infrared gas burner and a gas valve; 
wherein the shell is composed of a control chamber with the sub-clutch on a longitudinal wall plate; a grill rotates with a pivot slot, and a clutch works with the sub-clutch; the infrared gas burner passes through a burner hole and is fixedly connected with a baffle; the grill frying pan fits into a baking cavity through the top opening, and a ring edge plate of the grill frying pan matches with a top plate of the baking cavity; an electric heating pipe including a head of a tube, a body and a seat plate made with the head; the end wall plate of the baking cavity is provided with a socket hole; the tube extends into the baking cavity through the socket hole, and the head is connected with the socket hole and  is disassembled.

In claim 2, Line 4, delete “a synchronous”, and insert -- the synchronous --

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-5 is indicated because the prior art of record does not show or fairly suggest “between the baking chamber and the control chamber is a rotating hole which is provided with the sub-clutch on a longitudinal wall plate; a grill rotates with a pivot slot, and a clutch works with the sub-clutch; the infrared gas burner passes through a burner hole and is fixedly connected with a baffle; the grill frying pan fits into a baking cavity through the top opening, and a ring edge plate of the grill frying pan matches with a top plate of the baking cavity; an electric heating pipe including a head of a tube, a body and a seat plate made with the head; the end wall plate of the baking cavity is provided with a socket hole; the tube extends into the baking cavity through the socket hole, and the head is connected with the socket hole and  is disassembled” incorporated with all other limitations as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/10/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761